EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Philip Mendes da Costa on 5/24/2022.

The application has been amended as follows: 
Claim 1. A hand vacuum cleaner having an upper end, a lower end, a front end and a rear end positioned in a rearward direction rearward of the front end, the hand vacuum cleaner comprising: a) a dirty fluid inlet provided at the front end; b) an air treatment member downstream of the dirty fluid inlet, the air treatment member comprising an air treatment member air inlet and an air treatment member air outlet provided at an upper end of the air treatment member; c) a pre-motor filter housing comprising a pre-motor filter support, the pre-motor filter support has a hollow interior with an open upper end, wherein a pre-motor filter which has a cavity is positionable on the pre-motor filter support and, when the pre-motor filter is positioned on the pre-motor filter support, the cavity extends around the pre-motor filter support, the pre-motor filter is positioned downstream from the air treatment member and rearward of the air treatment member air outlet, an upper end of the pre-motor filter is positioned above the air treatment member air outlet and a longitudinal length of the pre-motor filter in the rearward direction is longer than a transverse length of the pre-motor filter in a direction transverse to the rearward direction, the pre-motor filter housing having an openable lid moveable between an open position and a closed position and first and second rearwardly extending pre-motor filter housing sidewalls, the pre-motor filter having first and second rearwardly extending pre-motor filter sidewalls that are positioned transversely inwardly of the pre-motor filter housing sidewalls and that are an upstream face of the pre-motor filter; d) a suction motor positioned downstream of the pre-motor filter, below the pre- motor filter and rearward of the air treatment member, the suction motor having a suction motor inlet; e) an air flow path extending from the pre-motor filter to the suction motor and comprising the hollow interior of the pre-motor filter support; f) a clean air outlet downstream of the suction motor; and, g) a handle, wherein a header is provided forward of the pre-motor filter and above the air treatment member; and wherein when the openable lid is in the closed position the openable lid closes the open upper end of the hollow interior of the pre-motor filter support.

Reasons for Allowance
Claims 1, 3, 5-8, 10-12, 14-24 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
In independent claim 1 none of the prior art references when cited separately or together discloses "…a pre-motor filter housing comprising a pre-motor filter support, the pre-motor filter support has a hollow interior with an open upper end, wherein a pre-motor filter which has a cavity is positionable on the pre-motor filter support and, when the pre-motor filter is positioned on the pre-motor filter support, the cavity extends around the pre-motor filter support…the pre-motor filter housing having an openable lid moveable between an open position and a closed position… and wherein when the openable lid is in the closed position the openable lid closes the open upper end of the hollow interior of the pre-motor filter." and all of the other claimed features set forth in the independent claims of the present invention to be patentable in view of the best prior art of record.
In independent claim 19 none of the prior art references when cited separately or together discloses "…an annular pre-motor filter having an inner cavity, the cavity has an upper end that is located at an upper end of the pre-motor filter and a lower end that is located at a lower end of the pre-motor filter, the pre-motor filter is supported by a pre- motor filter support which is positioned in a pre-motor filter housing downstream from the air treatment member, the pre-motor filter support has a height from an upper end of the pre-motor filter support to a lower end of the pre-motor filter support…wherein the cavity has a height from the upper end of the cavity to the lower end the cavity, the height of the cavity is less than the height of the pre- motor filter support…" and all of the other claimed features set forth in the independent claims of the present invention to be patentable in view of the best prior art of record.
Regarding claims 1 & 19, the closest prior art is Conrad (US 20130232722 A1) and Conrad et al. (US 20160015230 A1) but fails to disclose limitations listed above.
Claims 3, 5-8, 10-12, 14-18, & 20-24 are allowed as a result of being dependent on an allowed independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608. The examiner can normally be reached Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        

/BRIAN D KELLER/Primary Examiner, Art Unit 3723